DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9, 11-16, 18, 19, 21-23, 25-36, 47 and 50 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not disclose or fairly suggest a light emitter device with “a first encapsulant disposed in the first light emitter zone; a second encapsulant, which comprises a different encapsulant material from the first encapsulant, disposed in the second light emitter zone;” and “at least one LED arranged on the top surface of the submount in a third light emitter zone, wherein the at least one LED is electrically connected to the third set of electrically conductive traces;” with “wherein the at least one LED is different from the first and second pluralities of LEDs, wherein the first plurality of LEDs, the second plurality of LEDs, and the at least one LED are individually addressable, and wherein the first and second light emitter zones are arranged circumferentially around a perimeter of the third light emitter zone, such that the second light emitter zone circumferentially surrounds the third light emitter zone 
Regarding claim 21, the prior art of record does not disclose or fairly suggest a light emitter device with first, second, third and fourth light emitter zones, with “a first encapsulant disposed in the first light emitter zone; a second encapsulant disposed in the second light emitter zone;” and “a third encapsulant dispensed in the third light emitter zone, … and a fourth encapsulant dispensed in the fourth light emitter zone; … wherein the first and second light emitter zones are arranged circumferentially around a perimeter of the third light emitter zone, such that the second light emitter zone circumferentially surrounds the third light emitter zone and is circumferentially surrounded by the first light emitter zone; and wherein each of the first, second, third, and fourth encapsulants comprise different encapsulant materials” along with other limitations in the claim.
Regarding claim 47, the prior art of record does not disclose or fairly suggest a light emitter device comprising a first and second light emitter zone with “wherein the one or more first LEDs are surface mount devices (SMD) that are electrically connected to the first set of electrically conductive traces by electrically conductive pads on a bottom surface of the one or more first LEDs” and “wherein the one or more second LEDs have electrically conductive pads on a top surface thereof and are electrically connected to the second set of electrically conductive traces by wirebonds” and “a first encapsulant disposed over the one or more first LEDs in the first light emitter zone; and a second encapsulant disposed over the one or more second LEDs in the second light emitter zone; -10-Serial No. 15/681,205wherein the first encapsulant is different from the second encapsulant, such that a light output from the first light emitter zone is different from a light output from the second light emitter zone; wherein a light output intensity of the first and second light emitter zones is individually controllable, such that the light emitter device is configured to emit a plurality of different colors of light output; and wherein the first and second plurality of LEDs are individually addressable” along with other limitations of the claim.
The closest prior art of record are Terakami et al. (US 2015/0076534 A1), Hussell et al. (US 8729589 B2), Kuriki (2017/0211761 A1), and Oka (US 2014/0197431 A1). 
Terakami teaches a light emitter device with three different light emitter zones, wherein the LEDs in each light emitter zone are controlled separately (from the LEDs in the other zones).  Hussell discloses a light emitter device with three different light emitter zones.  Neither Terakami nor Hussell teaches a fourth light emitter zone with fourth plurality of LEDs. On the other hand, Kuriki teaches a light emitter device with a central unit (2A in Fig. 3A of Kuriki), and an outer ring made of peripheral units (3A in Fig. 3A).  The outer ring and the central unit can be controlled independently (see [0051] of Kuriki).  Kuriki teaches that the additional rings can be added to this structure.  However, there is no references that teaches that all four encapsulants are different encapsulant materials.  Furthermore, there is no obvious motivations to change the encapsulant materials from one emitter zone to another zone.
Oka teaches a light emitter device with four different light emitter zones that care controlled individually (as suggested by the discussion in [0053] of Oka).  The encapsulant materials of the different light emitter zones can be different from one another.  However, there is no motivation to make the LEDs in one light emitter zone SMD type while the LEDs in another zone is top-connected type (by wire bonds).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406.  The examiner can normally be reached on Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tuan A Hoang/           Examiner, Art Unit 2822